Bert Toboyayon was tried and convicted by a jury of the statutory crime of carnally knowing and abusing a female child under the age of eighteen years, not his wife. He has appealed.
There was undisputed proof of the sex and age of the child, as alleged, and it was shown without denial that she was not the wife of the appellant.
By several assignments of error, argued together, it is contended on behalf of the appellant that the evidence was insufficient to prove the corpus delicti.
Two deputy sheriffs who investigated the crime testified that the appellant, in positive terms and with circumstantial details, confessed his guilt of the completed crime. There is no claim that the confession was other than voluntary. Appellant did not deny the confession. He did not testify.
[1] There was abundant evidence, written and otherwise, of a highly incriminatory character, in addition to and corroborative of the confession, which altogether was entirely sufficient to support the conviction.
We have decided similar cases heretofore. In State v.Bestolas, 155 Wn. 212, 283 P. 687, it was said:
"This court has several times held that a confession of the defendant, or admissions made by him, when coupled with other evidence, either direct or circumstantial, constitute competent testimony to be considered by the jury in determining his guilt or innocence. State v. Scott, 86 Wn. 296, 150 P. 423, L.R.A. 1916B 844; State v. Gray, 98 Wn. 279, 167 P. 951;State v. Spillman, 110 Wn. 662, 188 P. 915; State v.Wynn, 125 Wn. 398, 216 P. 872."
[2] Appellant makes some contention concerning the order of proof adopted in the trial of the case. That is immaterial, thecorpus delicti being ultimately shown. State v. Marselle,43 Wn. 273, 86 P. 586. *Page 320 
There was enough competent testimony to establish the corpusdelicti and to support the verdict and judgment in all respects.
Affirmed.
MILLARD, C.J., TOLMAN, HOLCOMB, and BEALS, JJ., concur.